                  Case 3:19-cr-00782-JLS Document 28 Filed 10/09/19 PageID.48 Page 1 of 2
                                             UNITED STATES DISTRICT COURT

           UNITED STATES OF AMERICA                                    )       CaseNo:   19CR0782-,


           ROBERT A. KOESTER
                                     v.
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                          APPLICATION FOR WRIT OF HABEAS CORPUS
                                                                                                              ' ..,
    The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                   (.i) Ad Prosequendum                            ( ) Ad Testificandum.
    Name of Detainee:        Robert A. Koester
                             -,-,-=--,,----:::--::-:----:::-----;-~::-,:-:-::;-;:--::--::----:::---,=-,---=,--,--=,...,...,----
    Detained at (custodian): Attn: Warden, San Diego Central Jail, 1173 Front Street, San Diego, CA 92101
    Detainee is:      a.)      ({) charged in this district by:
                                     () Indictment              () Information     ({) Complaint
                                      Charging Detainee With: Sexual Exploitation of a Child
             or       b.)      () a witness not otherwise available by ordinary process of the Court
    Detainee will: a.)          (✓) return to the custody of detaining facility upon termination of proceedings
           or      b.)          ( ) be retained in federal custody until final disposition of federal charges, as a sentence is
                                currently being served at the detaining facility
 h Motion Hearing/Trial setting befor~e Hon. Judge Janis Sammartino, Friday, 10/11/2019
1 erel:ly attest and certify on \ t> ~f\-\ -~ .



                                                                                                                           i~
That the foregoing document is a full, true and correct                                                           .....    c:

=::................. - ......,_ ''"""=~""'"                                              J,   ~ ~
8Y'....!,.L~~l..:::::::::i::..,.~1L.1L...)........oeputy Printed Name & Phone no.: Janet A. Cabral, 619-546-87-ldi               -
                                                          Attorney of Record for: United States of America        !-       ';"t:i
                                                                                                                           (/)
                                                 WRIT OF HABEAS CORPUS                                 N     ,,
                                                                                                       Ul    0
                            (✓) Ad Prosequendum                   () Ad Testificandum                        J>
    The above application is granted and the above-named custodian, as well as the United States Marshal for this district,
    is hereby ORDERED to produce the name detainee, on the date and time received ab ve.A!ffimv further proceeding
    to be had in this cause, and at the conclusion of said proceedings to return said detai t                L
                                                                                                     e-named custodian.


    Date
           1~1~,~                                                          .
    Please provide the following, if known:
       AKA(s) (if applicable):                                                                IZIMale       D Female
       Booking or Fed. Reg.#:             18174208                                            DOB: 11/01/1966
                                          -----------------
                                          San Diego Central Jail
       Facility Address:                                                                      Race: White
                                                                                                         ==-------
                                          1173 Front Street, San Diego, CA 92101              FBI#: 305O-SD-3019275
       Facility Phone:                    619-610-1647


                                                              RETURN OF SERVICE

  Executed on:                             by:
                                             ---------------                               (Signature)
  Form Crim-48                                                                                                            Revised 7/25/14
Case 3:19-cr-00782-JLS Document 28 Filed 10/09/19 PageID.49 Page 2 of 2



Memorandum


 Subject                                                       Date

AUSA Request for Transfer/ Writ of Habeas Corpus
                                                                8/9/2019



To                                                             From

San Diego Central Jail                                         Janet A. Cabral
1173 Front Street                                              Assistant United States Attorney
San Diego, CA 92101                                            (619) 546-8715
619-610-1647



The following information is submitted in order to expedite the execution of the attached AUSA
request/Writ of Habeas Corpus, to assist in the proper identification of defendant and/or witness, and to
aid in the safety of the transporting deputies:

NAME: Robert Arnold Koester

AKA:       Bert Kay, Rhaye Winter

DOB or AGE: _l_l/_0_l/_2_01_9_~-- RACE: _Wh~i=te_ _ _ _ __ SEX: MALE

BOOKING NO.:           18174208                            BOPNo.: _ _ _ _ _ _ _ _ _ __

FBI NO.:    305G-SD-3019275

FEDERAL/STATE
CHARGES: 18 USC Sec 2251(a) and 18 USC Sec 2251

CASE NO.: 19CR0782-JLS

INSTITUTE'S PHONE NO.: 619-610-1647                         COMMERCIAL: _ _ _ _ _ _ __

OTHER INFORMATION AS TO HANDLING OF SUBJECT, ETC.:

If issues arise, please contact AUSA Janet Cabral at 619-546-8715;
or
Assistant James Dunnell at 619-546-9717; james.dunnell@usdoj.gov

It is understood that fifteen (15} working days are needed to process AUSA requests/writs of habeas
corpus, except for those directed to San Diego County Jail, and then three (3) days are needed.

           (TIDS MEMO IS TO REMAIN ATTACHED TO THE AUSA REQUEST/WRIT)
